


110 HR 4956 IH: To suspend temporarily the duty on dimerized

U.S. House of Representatives
2008-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 4956
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2008
			Mr. David Davis of
			 Tennessee introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on dimerized
		  gum.
	
	
		1.Dimerized Gum
			(a)In
			 generalSubchapter II of
			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.01.00Dimerized gum (100%) rosin, catalyzed with sulfuric acid,
						softening point not less than 92 degrees centigrade, acid number not less than
						140, (CAS No. 65997–05–9) (provided for in subheading 3806.90.00)FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
